Exhibit 10.1
(GRAPHIC) [c60220c6022001.gif]
September 2, 2010
Victoria M. Holt
303 Wynfield Court
Wexford, PA 15090
Dear Vicki:
On behalf of the Compensation Committee of Spartech Corporation I am delighted
to provide the following terms subject to your being elected to the position of
Chief Executive Officer of Spartech Corporation by its Board of Directors.

     
Position:
  Chief Executive Officer
 
   
Base Salary:
  $650,000
 
   
Target Bonus:
  100% of base at target, which will be paid out based on achievement of
financial metrics based on the 2011 operating plan and any personal objectives
determined by the Compensation Committee
 
   
Target Total Cash:
  $1,300,000
 
   
Initial Equity Grant:
  $1,000,000 to be granted in the following form:
 
   
 
  $500,000 Restricted Stock; 4 year vesting; granted 3 full business days after
employment start date; priced at NYSE closing price on grant date
 
   
 
  $500,000 Stock Settled Appreciation Rights (SSARs); 4 year vesting; priced at
Black-Scholes value; granted at the close of business 3 full business days after
employment
 
   
Initial Cash Payment:
  $250,000 additional cash paid within one month of start date. This amount will
be repaid if Ms. Holt voluntarily leaves the company within 12 months of
joining.

120 S. Central • Suite 1700 • Clayton, Missouri 63105-1705 • (314) 721-4242 •
(314) 721-1543 FAX

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c60220c6022001.gif]

     
Long Term Incentive Grant:
  $1,300,000 to be granted in the following form:
 
   
 
  33.3% Stock Settled Appreciation Rights (SSARs); 4 year vesting; priced at
Black-Scholes value; granted at the close of business 3 full business days after
employment
 
   
 
  33.3% Restricted Stock; 4 year vesting; priced at NYSE closing price 3 full
business days after employment
 
   
 
  33.3% Performance Shares; 3 year performance period; to be granted as part of
a new performance share program for senior managers with terms to be determined;
if no plan has been implemented as of January 31, 2011 the value of this grant
will be issued as of that date divided equally between SSARs and Restricted
Stock with the same final vesting date as the original grants
 
   
 
  It is expected that Ms. Holt will embrace the executive stock ownership
guidelines.
 
   
Deferred Compensation:
  $30,000
 
   
Benefits:
  Health and dental insurance; company-paid life insurance of $500,000;
company-paid short term disability; 401(k)
 
   
Vacation:
  Four weeks of vacation
 
   
Relocation Expenses:
  The Company will pay:
 
   
 
 
•   Out-of-pocket expenses for the physical moving of Ms. Holt’s household and a
real estate commission (up to 6%) on the sale of her existing home
 
   
 
 
•   Temporary housing for Ms. Holt in St. Louis for up to 9 months
 
   
 
 
•   Round trip flights for Ms. Holt’s husband and children between Pittsburgh
and St. Louis to assist with house hunting and relocation
 
   
 
 
•   $100,000 for other expenses
 
   
 
 
•   None of the above will be grossed up for taxes
 
   
 
  It is expected that Ms. Holt will immediately create a residence in St. Louis
to provide leadership during the work week with family relocation

120 S. Central • Suite 1700 • Clayton, Missouri 63105-1705 • (314) 721-4242 •
(314) 721-1543 FAX

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c60220c6022001.gif]

     
 
  to follow as soon as practical, however not later than 9 months from
Ms. Holt’s start date
 
   
Severance:
  Termination without cause will result in:
 
   
 
 
•   Salary continuation for 24 months
 
   
 
 
•   Payment of 2 times the average annual bonus awarded for 3 fiscal years ended
prior to termination
 
   
Change in Control:
  Termination within 24 months of a change in control will result in:
 
   
 
 
•   Salary continuation for 24 months
 
   
 
 
•   Payment of 2 times the average annual bonus awarded for 3 fiscal years ended
prior to termination
 
   
 
 
•   Forward vesting of all SSARs, restricted stock and performance shares
 
   
Other:
  Prior to employment, it is required that all new employees be scheduled for a
physical examination and drug screening. This offer of employment is contingent
on the results of the evaluations.
 
   
Acceptance and Start Date:
  Start date as soon as possible but no later than October 1

Vicki, the entire board is looking forward to working with you in your new role
with Spartech.

             
Sincerely,
      Agreed and Accepted:      
/s/ Pamela F. Lenehan
      /s/ Victoria M. Holt    
 
           
Pamela F. Lenehan
      Victoria M. Holt    
Chair, Compensation Committee
           

Cc:     Ralph B. Andy
Chairman of the Board

120 S. Central • Suite 1700 • Clayton, Missouri 63105-1705 • (314) 721-4242 •
(314) 721-1543 FAX

 